Title: To James Madison from James Leander Cathcart, 26 April 1806 (Abstract)
From: Cathcart, James Leander
To: Madison, James


                    § From James Leander Cathcart. 26 April 1806, Georgetown. “It occurs to me that the Bashaw of Tunis has too much good sense to declare War against the United States while they have a force in the Mediterranean able to cope with his; in opposition to this opinion it may be stated that the United States having refused to comply with the Bashaws demand, of maratime & military stores, if receded from by him without his endeavoring to force our compliance, will form a precedent & be a powerful inducement to Denmark Sweden & Holland to follow the example, & the Bashaw will probably rather hazard a defensive War than run the risk of those Nations emulating ours; in this case he will keep his Cruisers in Port, & our efforts in the first instance ought to be to effect the destruction of his commerce, if our Squadron should be too much reduced, an offensive war will immediately take place, & his numerous Cruisers may get out & injure ours; should the Bashaw conceive it to be his interest to continue peace on the terms prescribed by Treaty he will naturally seek some pretext to palliate the measure to the Agents of other nations: his wounded pride independent of his interest will induce him to endeavor to make it be believ’d, that the United States intend to pay him occasional presents although they are averse to any stipulation on the subject of a permanent annuity & that we wish’d to be placed upon the same ground that Great Britain France & Spain are, whom to carry certain points have frequently made him presents: the articles contemplated to be sent as a present in return for those receiv’d by his Ambassador will furnish him with an opportunity to adopt this measure, for if he determines on Peace, their value will be enhanced ten fold; if on War depreciated in the same ratio, & probably he will refuse to accept them.
                    “I therefore recommend as many packages to be made as possible, in order that the present may make some appearance should it be landed at Tunis; this may be done with a trifling additional expense, by adding to such articles as may be selected from the former list, some of those in the list hereunto annex’d.”
                    Adds in a postscript: “The weather has prevented me from calling at your office this day according to promise, I will wait upon you on Monday.”
                